Motion for clarification of decision dated November 10, 1976 (54 AD2d 1031) granted, without costs, and decretal paragraph of decision amended to read as follows: "Judgment modified, on the law and the facts, by annulling so much of the determination as found petitioner guilty of charge II and by reducing the penalty to a suspension of six months without pay, and matter remitted to Special Term for a determination, under relevant rules, of the amount petitioner is to be paid in back salary from the date of her suspension to the date of reinstatement, and, as so modified, affirmed, without costs.” The issues raised by respondents on this motion regarding petitioner’s obligation to minimize her damages and her alleged delay in prosecuting the appeal should also be presented to and determined by Special Term upon the remittitur. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.